 


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

    UNITED STATES OF AMERICA,

           Petitioner,
                                                          Case No. 18-cv-956-jdp
      v.

    JEFFREY P. HEIST,

           Respondent.


                              JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

respondent Jeffrey P. Heist’s counterclaims, along with the documents he has filed

in support of those counterclaims, for lack of subject matter jurisdiction.




           /s/                                                      2/6/2019
           Peter Oppeneer, Clerk of Court                           Date




 
